Citation Nr: 1713419	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-09 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depressive disorder.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1966 to August 1969, including service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

In December 2015, the Board denied service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The decision denying entitlement to service connection for PTSD was not appealed and is therefore final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  As such, the issue is no longer on appeal.  Any new and material evidence submitted on that matter can be used to support a claim to reopen the issue if one is submitted in the future.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 3.155, 3.156.  The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed herein.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current depressive disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Throughout the appeal period the Veteran has been diagnosed at various times with depressive disorder, anxiety disorder, insomnia, and panic disorder.  The Veteran maintains that these conditions are resultant from his military service in the Republic of Vietnam. 
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

As noted above, the Veteran has been diagnosed with an acquired psychiatric disorder during the appeal period, although there is disagreement in the record as to the proper characterization of that disorder.  However, VA treatment records, VA examinations and a private examiner have all agreed at least that the Veteran suffers from some manner of depressive disorder.   

There is no indication in the record, nor in statements made by the Veteran himself that he was complained of, was diagnosed with or received treatment for a psychiatric disorder during service.  However, the Veteran and his wife have both stated that he began to manifest psychiatric symptomatology, including nightmares and difficulty sleeping, shortly following separation from service.  Furthermore, VA has previously conceded that the Veteran underwent stressful situations during his service in the Republic of Vietnam.  

Regarding the relationship between the Veteran's current depressive disorder and service, a January 2016 VA examination addendum opinion stated that any acquired psychiatric disability, to include depressive disorder, did not begin during service and is not otherwise linked to service.  The examiner noted that the Veteran has a long history of alcohol abuse, which more likely than not contributed to or caused his depressive disorder.  Additionally, the examiner found that there is no apparent occupational or social impairment due to any type of psychiatric disorder.  

A private evaluation conducted in March 2017 also concluded that the Veteran the meets criteria for depressive disorder according to DSM-5, in that he has depressed mood most of the day, diminished interest in activities or pleasures, psychomotor agitation at times and fatigue, along with feelings of worthlessness and decreased concentration.  The examiner opined that it is at least as likely as not that the depressive disorder is due to in-service stressors.  

There are problems with both opinions.  While the VA examiner notes a long history of alcohol abuse that contributed to or caused the Veteran's depression, the examination does not address specifically whether the Veteran's service could have also contributed to the development of the depressive disorder.  The private evaluation, meanwhile, makes assertions that are completely speculative and unfounded or otherwise incorrect (e.g. the Veteran "qualified for 3 purple heart medals" and the use of alcohol does not appear with any regularity in the Veteran's record.)  While the Veteran's statements concerning his alcohol use have been inconsistent and contradictory, his drinking has been expressed as a concern by treatment providers throughout the Veteran's treatment records, and has been noted from as early as February 2003.  The Veteran himself has acknowledged that he used to drink too much, in that from his military enlistment up until 2013 he was drinking 12-18 beers per day and that he was still drinking 5 to 6 or more drinks daily or almost daily as of April 2015.  However, it does not appear from the record that the Veteran has been formally diagnosed with alcohol dependence in either a treatment or diagnostic context.  

Regardless of the Veteran's drinking, he stated during his initial VA mental health treatment in June 2011 that he had psychiatric symptoms beginning 6 months after his return home from Vietnam, but an increase in the severity of those symptoms since his retirement 2 years prior.  The Veteran, his wife and stepdaughter have provided competent statements describing those symptoms as sleep difficulties, irritability, depression and occasional periods of isolation.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Multiple treatment records and examination reports likewise document a history of these symptoms.  

Additionally, statements contained in the record from the Veteran's VA mental health treatment providers indicate that at least some of his psychiatric symptomatology is related to service.  See, e.g., December 2012 letter from B.P., Ph.D.  While the opinions of record do not specifically relate a diagnosis other than PTSD to the Veteran's service in a satisfactory manner, the evidence appears to be in equipoise as to whether at least some of the Veteran's psychiatric symptomatology, which has been characterized as depressive disorder by the Veteran's VA and private examiners as well as his treatment providers, is related to his service.

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder other than PTSD, to include specifically depressive disorder, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


